Citation Nr: 1102876	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-42 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right lung disorder 
manifested by lesions/granulomas.

2.  Entitlement to service connection for residuals of a right 
clavicle fracture.

3.  Entitlement to service connection for residuals of a right 
knee fracture.

4.  Entitlement to service connection for loss of teeth due to 
traumatic injury.

5.  Entitlement to service connection for peptic ulcers.

6.  Entitlement to service connection for a cardiac disorder 
claimed as status post heart attack.

7.  Entitlement to service connection for a respiratory disorder 
other than right lung lesions/granulomas, claimed as chronic 
obstructive pulmonary disease and chronic bronchitis.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Blythe R. Glemming, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  
 
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for scars 
of the right knee has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.   

In written correspondence received in August 2010, the Veteran's 
attorney's requested that he be provided the entire 90 days to 
submit additional medical evidence to the Board prior to the 
issuance of a decision by Board regarding the issues on appeal.  
In written correspondence from the attorney dated in October 
2010, consideration of the attached medical records were 
requested.  

The issues of entitlement to service connection for (1) a 
respiratory disorder other than right lung lesions/granulomas, 
claimed as chronic obstructive pulmonary disease and/or chronic 
bronchitis; and (2) bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence is in relative equipoise as to 
whether a right lung disorder manifested by lesions/granulomas is 
related to service.
  
2.  The competent evidence is against a finding that: residuals 
of a right clavicle fracture were present in service; residuals 
of a right clavicle fracture are related to service, or were 
caused by or aggravated by a service-connected disability; or any 
arthritis manifested to a compensable degree within a year 
following separation from active duty.

3.  The competent evidence is against a finding that: residuals 
of a right knee fracture were present in service; residuals of a 
right knee are related to service, or were caused by or 
aggravated by a service-connected disability; or any arthritis 
manifested to a compensable degree within a year following 
separation from active duty.

4.  There is no competent medical evidence showing a diagnosis of 
loss of teeth due to traumatic injury that is the result of a 
disease or injury in service.

5.  There is no competent medical evidence showing a current 
diagnosis of peptic ulcers that is the result of a disease or 
injury in service.

6.  The competent evidence is against a finding that: a cardiac 
disorder was present in service; any cardiac disorder is related 
to service, or was caused by or aggravated by a service-connected 
disability; or any cardiac disorder constituting cardiovascular-
renal disease or endocarditis (valvular heart disease) manifested 
to a compensable degree within a year following separation from 
active duty.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria are met for service connection a right lung disorder 
manifested by lesions/granulomas.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

2.  Residuals of a right clavicle fracture were not incurred in 
or aggravated during military service; may not be presumed to 
have been so incurred; and are not proximately due to or the 
result of a service-connected disease or disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2010).
  
3.  Residuals of a right knee fracture were not incurred in or 
aggravated during military service; may not be presumed to have 
been so incurred; and are not proximately due to or the result of 
a service-connected disease or disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  A loss of teeth due to traumatic injury, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

5.  Peptic ulcers were not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  A cardiac disorder, claimed as status post heart attack, was 
not incurred in or aggravated during military service; may not be 
presumed to have been so incurred; and is not proximately due to 
or the result of a service-connected disease or disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
May and June 2008.  These documents in combination provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in an October 2009 supplemental statement of the case.  
To the extent the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the claimed disorders.  Findings 
from the reports of examinations conducted are adequate for the 
purposes of deciding the claims on appeal decided below.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
The Veteran was also notified of the opportunity to present 
testimony before the Board but in his VA Form 9 received in 
November 2009, he indicated that he did not want a Board hearing.      

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For cases in which a Veteran served continuously for ninety days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, endocarditis (valvular heart 
disease), myocarditis, hearing loss as an organic disease of the 
nervous system, sarcoidosis, or peptic ulcer (gastric or 
duodenal), becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, then such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence is defined as any evidence not requiring 
that the proponent have specialized education, training or 
experience; rather, lay evidence is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  

In support of three of his claims, in his April 2008 application 
for VA benefits, the Veteran stated that he experienced in-
service injuries due to a motor vehicle accident, with resulting 
fractured right knee, fractured right clavicle, and loss of 
teeth.  The Veteran is competent to attest as to injuries 
sustained in service.  In this regard, the Veteran's lay 
statements are competent to provide evidence of the occurrence of 
observable events, or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even if not corroborated by contemporaneous medical 
evidence; the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence); see Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  

To the extent the Veteran is offering contentions of injury 
conditions in service for the purpose of establishing any in-
service incident resulting in injuries to the right knee, right 
clavicle, and teeth at that time, he is competent to do so. 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board 
finds that the Veteran's assertions concerning his in-service 
motor vehicle accident and injuries are also credible on the 
matter of whether there were in-service contemporaneous injuries 
at the time of the reported motor vehicle accident as he 
reported.  The Veteran's lay statements are competent to provide 
evidence of the occurrence of the observable events of that 
accident, or the presence of resulting disability or symptoms of 
disability subject to his lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to a claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  If the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

A.  Right Lung Lesions/Granulomas

Service treatment records show that in August 1964 the Veteran 
was seen for complaints of right lateral pleuritic chest pain for 
the previous week, associated with chronic cough productive of 
whitish phlegm.  X-ray examination of the chest revealed a one 
centimeter lesion in the right lower lung field with a definitive 
area of calcification.  The report contains a diagnosis of a coin 
lesion of the right lower lobe, which was revised to granuloma 
due to histoplasmosis.

In March 1968 the Veteran underwent X-ray examination that 
revealed a nodule in the right lower lung field, which the 
examiner thought was a calcified granuloma.  
A September 1968 service treatment record shows that the veteran 
had had what he thought was the flu about a week before, and 
presently had pleuritic type right lateral thoracic pain, with no 
fever, cough, or sore throat.  The impression was viral 
pleuritis.  X-ray examination showed a conglomeration of 
calcifications in the hilar areas with a calcified granuloma in 
the right lower lung field; with no evidence of active disease.

A January 1969 service treatment record shows that the Veteran 
had chest pain with slightly productive cough.  The report 
contains an impression of probable bronchitis; and an addition 
finding that there was a nodule in the right lower chest. 

The report of a July 1969 examination prior to discharge shows no 
abnormal evaluations referable to the claimed right lung lesion.  

After service, records of treatment at a military medical 
facility show continued findings of right lung lesions or 
calcified granulomas.  A July 1971 X-ray report contains findings 
of there being several scattered calcified densities 
predominantly in the right hilum which indicate the presence of 
calcified granulomas.  

Subsequently, private and VA treatment records in the 1980s and 
thereafter contain X-ray and other clinical diagnoses of 
calcifications, calcified nodes, granulomas, and chronic 
granulomatous disease.  A private treatment record in 1996 
contains a conclusion from X-ray examination, of mild chronic 
interstitial change with a calcified granuloma at the right lung 
base with no definite acute process and no interval change in the 
chest since previous study in 1995.

The report of a November 2008 VA examination shows that the 
Veteran reported that he developed lung problems with shortness 
of breath with minimum to moderate physical exertion.  He also 
reported having shortness of breath and chest pains on attempting 
to bend over.  He reported having a cough that was occasionally 
productive.  He reported having dyspnea with exertion but not at 
rest.  He reported having a lesion since service and being under 
observation for this condition.  

After review of the history of lung symptoms since service and 
examination of the Veteran, the report contains a diagnosis of 
asymptomatic stable right lower lung benign granuloma claimed as 
right lung lesion; related to time of military service.

All that is necessary for the Veteran's claim to succeed is for 
the objective medical evidence to be in relative equipoise as to 
whether any present right lung disorder manifested by 
lesions/granulomas constitute a chronic disorder linked to 
service.  The foregoing evidence shows there is a recent 
diagnosis of asymptomatic stable right lower lung benign 
granuloma claimed as right lung lesion, which the examiner at the 
November 2008 VA examination related to the time of the Veteran's 
military service.  As discussed above, there is ample evidence of 
this condition in service, with clinical evidence showing a 
continuity of symptomatology after discharge.  

Based on the foregoing, the objective medical evidence is at 
least in relative equipoise as to whether the Veteran has a right 
lung disorder manifested by lesions/granulomas, that is related 
to service.  On resolving any reasonable doubt remaining in the 
Veteran's favor, the Board finds that service connection for this 
disorder identified as right lung lesions/granulomas is 
warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.303.  

B.  Residuals of Right Clavicle Fracture, Residuals of Right Knee 
Fracture, and Loss of Teeth

The Veteran claims entitlement to service connection for 
residuals of a right clavicle fracture, residuals of a right knee 
fracture, and loss of teeth due to traumatic injury, all claimed 
as injuries due to a motor vehicle accident in service.  

Service treatment records show that in June 1952 the Veteran was 
treated for injuries resulting from an automobile accident.  
These reports of treatment contain a diagnosis of laceration 
wound of the face and right knee, noting the prognosis was good.  
The medical history report noted that there was no definite 
history of unconsciousness.  The Veteran reported complaints of 
pain in the chest and left shoulder.  X-rays revealed no fracture 
of the shoulder.  The report noted that the Veteran's 
convalescence had been uneventful on symptomatic care, and that 
he was released to duty in July 1952, and was to return to light 
duty for a period of two weeks.

There are no subsequent service treatment records showing any 
follow-up treatment; and the report of an April 1957 "discharge 
and reenlistment" examination contains no abnormal clinical 
evaluations referable to the claimed right clavicle fracture, 
right knee fracture, or loss of teeth.  The report contains notes 
of "no significant history."  

An April 1963 report of medical history shows that the Veteran 
reported he had not had any problems with any painful or trick 
shoulder; and had no arthritis, bone or joint deformity, trick or 
locked knee, or other problems referable to the claimed right 
clavicle fracture, right knee fracture, or loss of teeth.  

Service examination reports dated in April and July 1969 show 
that on examination, there were identifying body marks including 
two half inch scars of the right knee.  Otherwise, all 
evaluations were normal with respect to referable body parts; 
evaluation of the upper and lower extremities, spine and 
musculoskeletal system were all normal.  

None of the service treatment records show evidence of a loss of 
teeth due to traumatic injury, or any dental injury, or of a 
fracture or injury to the right clavicle, or of a fracture to the 
right knee or injury other than laceration of that knee, 
including as due to a motor vehicle accident.  None of the 
service examination reports contain any reference to such 
conditions.

After service, private and VA treatment records on file are dated 
from 1971 to August 2008.  These show no evidence of any right 
knee disability prior to 2000.  At that time, a September 2000 
private treatment record contains an assessment of right knee 
osteoarthritis.

There are no medical records after service containing evidence of 
a loss of teeth due to injury; or showing a fracture of the right 
clavicle or right knee, or such similarly severe residuals of an 
injury.   

The report of a November 2008 VA examination shows that the 
Veteran reported complaints regarding his right knee, of 
instability and episodic pain that rises when his knee is giving 
out.  He sometimes wore braces.  He received no therapy or 
injections but took over-the counter medications daily that did 
help some.  Regarding the right clavicle the Veteran reported 
complaints of episodic right shoulder pain and soreness.  

On examination, X-rays of the right shoulder showed possible 
frozen shoulder, and mild acromioclavicular joint arthritis, and 
X-rays of the right knee showed mild degenerative arthritis and 
chondrocalcinosis.  After examination, the report in part 
contains diagnoses of (1) the medical documentation and objective 
radiographic studies do not support claimed fracture of right 
clavicle; (2) mild right acromioclavicular joint arthritis, not 
caused by or related to military service; (3) the medical 
documentation do not support claim of right knee fracture; mild 
degenerative joint disease and chondrocalcinosis of the right 
knee; not caused by or related to military service. 

i.  Residuals of a Right Clavicle Fracture

In sum, service treatment records show no evidence of any right 
clavicle fracture or other referable injury.  A number of chest 
X-rays taken in the 1970s, 1980s and 1990s contain no findings of 
any skeletal abnormalities.  The first clinical evidence of any 
right shoulder abnormality is contained in the November 2008 VA 
examination report, which shows X-ray evidence of possible frozen 
shoulder, and mild acromioclavicular joint arthritis.  

The lengthy period after service without treatment is evidence 
against a finding of continuity of symptomatology following 
service, and it weighs heavily against the claim with respect to 
the question of whether there is a medical nexus between the 
recently diagnosed mild right acromioclavicular joint arthritis 
and service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

There is just one medical opinion on the matter of nexus, 
contained in the November 2008 VA examination report.  In that 
report the examiner opined that the mild right acromioclavicular 
joint arthritis was not caused by or related to military service.  
The Board finds that opinion given by the examiner at the 
November 2008 VA examination to be probative of the issue of 
nexus.  The VA examiner based his opinion on a complete 
examination and review of the claims file medical history of the 
Veteran's right clavicle/shoulder.  The findings are consistent 
with the medical facts contained in the service treatment 
records, examinations in service, and treatment records since 
service.   

Additionally, there was no evidence of arthritis within the first 
year after service.  See 38 C.F.R. § 3.307, 3.309.  There is also 
no evidence that a right clavicle/shoulder disorder was caused by 
or aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310.

The Veteran has stated his belief that his claimed residuals of a 
right clavicle fracture were related to a motor vehicle accident 
in service.  While the Veteran is competent to report symptoms of 
his claimed disability, he is not competent to render an opinion 
as to the medical etiology of any right clavicle/shoulder 
symptoms he experiences, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Based on the foregoing, the Board concludes that the claim for 
service connection for residuals of a right clavicle fracture 
must be denied.  After considering all the evidence, the Board 
finds that the preponderance of the evidence is against this 
claim.  In reaching this decision, the Board considered the 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ii.  Residuals of a Right Knee Fracture

In sum, service treatment records show no evidence of any right 
knee fracture or other right knee injury other than a laceration 
wound of the right knee.  There is no service treatment record 
evidence of musculoskeletal injury or condition in service 
involving the right knee.  The first clinical evidence of any 
right knee abnormality is in September 2000, when a private 
treatment record contains an assessment of right knee 
osteoarthritis.

The lengthy period after service without treatment is evidence 
against a finding of continuity of symptomatology following 
service, and it weighs heavily against the claim with respect to 
the question of whether there is a medical nexus between the 
diagnosed mild degenerative joint disease and chondrocalcinosis 
of the right knee and service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).

There is just one medical opinion on the matter of nexus, 
contained in the November 2008 VA examination report.  In that 
report the examiner opined that the mild degenerative joint 
disease and chondrocalcinosis of the right knee was not caused by 
or related to military service.  The Board finds that opinion 
given by the examiner at the November 2008 VA examination to be 
probative of the issue of nexus.  The VA examiner based his 
opinion on a complete examination and review of the claims file 
history of the Veteran's right knee.  The findings are consistent 
with the medical facts contained in the service treatment 
records, examinations in service, and treatment records since 
service.  

Additionally, there was no evidence of arthritis within the first 
year after service.  See 38 C.F.R. § 3.307, 3.309.  There is also 
no evidence that a right knee disorder was caused by or 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310.

The Veteran has stated his belief that his claimed residuals of a 
right knee fracture were related to a motor vehicle accident in 
service.  While the Veteran is competent to report symptoms of 
his claimed disability, he is not competent to render an opinion 
as to the medical etiology of any right knee symptoms he 
experiences, absent evidence showing that he has medical training 
or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 
1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Based on the foregoing, the Board concludes that the claim for 
service connection for residuals of a right knee fracture must be 
denied.  After considering all the evidence, the Board finds that 
the preponderance of the evidence is against this claim.  In 
reaching this decision, the Board considered the "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 C.F.R. § 
3.102; 38 U.S.C.A. § 5107(b); Gilbert, supra.

iii.  Loss of Teeth 

In sum, review of the claims file fails to show a diagnosis 
pertaining to any loss of teeth due to traumatic injury.  In the 
absence of proof of a present disability, there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Review of the claims file shows no competent medical evidence of 
a current dental disorder of loss of teeth due to injury in 
service.  The preponderance of the evidence is against the claim 
for service connection for loss of teeth.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Peptic Ulcers

In his application for benefits, the Veteran claimed entitlement 
to service connection for ulcers.  Service treatment records show 
that the Veteran was treated during service for peptic ulcers in 
1960 and 1961.  During that time he was diagnosed as having 
duodenal ulcer.  A July 1960 consultation report shows that a 
small area of barium testing showed an ulcer crater.  The 
provisional diagnosis was duodenal ulcer.  

An October 1960 service treatment record from the U.S. Naval 
Hospital in Portsmouth Virginia shows that at that time the 
Veteran had had symptoms of peptic ulcer for about 1.5 years, 
with epigastric pain occurring at intervals of about two to three 
months that was relieved by drinking milk or taking baking soda.  
At that time he had been in the hospital since July 1960 being 
treated for a duodenal ulcer, which was shown on upper 
gastrointestinal (GI) series.  The Veteran was hospitalized again 
at that hospital for almost two weeks from January to February 
1961.  Sick Call treatment records show the Veteran was seen in 
March and August 1961 for complaints of stomach trouble.  At the 
time of the August 1961 sick call record, the treatment provider 
noted "old history of duodenal ulcer; pains resemble those of 
peptic ulcer.  

An April 1963 reenlistment examination report contains no 
abnormal evaluation findings referable to the claimed peptic 
ulcers.  On examination, the abdomen and viscera was evaluated as 
normal.  

A November 1963 report of medical history shows that the Veteran 
reported he had had frequent indigestion, and stomach or 
intestinal trouble in 1960.  

A December 1968 service treatment record shows complaints of 
stomach cramps for about a week.  The impression was probable 
recurrence of ulcer symptoms.  A January 1969 report of upper GI 
series noted findings of duodenal bulb showed some spasm, and 
signs of duodenal inflammation but no definite ulcer crater.

Reports of service examinations in April and July 1969 contain no 
abnormal evaluation findings referable to the claimed peptic 
ulcers.  On examination, the abdomen and viscera was evaluated as 
normal.  

After service, a report of a February 1987 upper GI and 
esophagram, performed by military medical facility providers, 
concludes with an impression of (1) minimal gastroesophageal 
reflux; no evidence of hiatal hernia and otherwise negative 
esophagus; (2) minimal evidence of scarring of the duodenal bulb, 
possibly secondary to old healed peptic disease; no active peptic 
ulcer demonstrated at this time, however, there is some evidence 
of irritability of the duodenal bulb or nonspecific duodenitis; 
this may represent peptic disease, however, an ulcer is not 
demonstrated on this study.  Examination is otherwise 
unremarkable.

Subsequent VA and private treatment records dated through August 
2008 contain no findings or diagnoses of any peptic ulcer or 
peptic disease.  

The report of a November 2008 VA examination shows that the 
Veteran reported complaints of episodic sudden pain that was 
mostly stress related.  Diagnostic testing included an upper GI 
series that concluded with findings of normal upper GI series.  
After examination, the report contains a diagnosis of the absence 
of objective findings do not support claim for gastric ulcer at 
this time.

An ulcer is a local defect, or excavation, of the surface of an 
organ or tissue, which is produced by the sloughing of 
inflammatory necrotic tissue.  A peptic ulcer is an ulcer of the 
mucous membrane of the alimentary tract, caused by action of 
acidic gastric juice.  The most common locations are the stomach 
(gastric ulcer) and duodenum (duodenal ulcer); less often they 
may occur in the esophagus or in a part of the small intestine 
that has ectopic gastric mucosa and hence secretion of acid.  See 
Dorland's Illustrated Medical Dictionary 2024, 2025 (31st ed. 
2007). 
 
Although service treatment records show that there was an active 
duodenal ulcer that underwent treatment in 1960 and 1961, the 
active ulcer at that time appears to have essentially resolved by 
the time of discharge in 1969, when examination was normal.  At 
the time of a February 1986 upper GI series and esophagram, there 
was only minimal evidence of scarring of the duodenal bulb, 
attributed as possibly secondary to old healed peptic disease; 
and no active peptic ulcer demonstrated.  

There is no subsequent medical evidence of any active peptic 
ulcer or residuals of the earlier ulcer in service.  At the time 
of the November 2008 VA examination, diagnostic testing by GI 
series showed normal findings, and the examiner diagnosed that at 
that time there were no objective findings to support a claim for 
gastric ulcer.  

In sum, review of the claims file fails to show a current 
diagnosis of any current peptic ulcer disease; nor is there 
evidence of any actual residuals of the Veteran's past peptic 
ulcer condition he had in 1960 and 1961.  In the absence of proof 
of a present disability, there can be no valid claim for service 
connection.  Gilpin, supra; Brammer, supra.  

In summary, review of the claims file shows no competent medical 
evidence of a current peptic ulcer disorder related to service.  
The preponderance of the evidence is against the claim for 
service connection for peptic ulcers.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. 
§ 5107(b); Gilbert, supra.

D.  Cardiac Disorder Claimed as Status Post Heart Attack.

The Veteran claims entitlement to service connection for cardiac 
disorder claimed as status post heart attack.  Service treatment 
records show that the Veteran was seen in May 1967 after an 
episode of vertigo and left substernal chest pain while standing 
quarter deck watch.  His blood pressure at that time was recorded 
as 152/112.  When seen at that time in consultation the blood 
pressure was 144/84 and the Veteran had left anterior chest pain.  
He had complaints of chest pain and vertigo, and blood pressure 
was 120/90.  The report contains an impression of possible 
myocardial infarction.

The Veteran was then hospitalized early in June 1967 for about 
four days for complaints of a recurrence of symptoms, with onset 
of tingling of the hands and feet and awareness of incapacitation 
and pounding in his ears.  The Veteran reported complaints of 
dizziness.  On examination his blood pressure was 110/70 with a 
regular pulse of 80.  The initial diagnosis appears to have been 
hypertension syndrome, but the concluding diagnosis was 
hyperventilation, which is not a cardiac or cardiovascular 
condition.

Hyperventilation syndrome is a respiratory condition, a complex 
of symptoms that accompany hypocapnia caused by hyperventilation, 
including palpitations, shortness of breath, lightheadedness, 
profuse perspiration, and tingling sensations in the fingertips, 
face, or toes and other symptoms.  See Dorland's Illustrated 
Medical Dictionary 1859 (31st ed. 2007). 

Subsequent service treatment records do not show any complaints 
or findings referable to a cardiac condition.  Although other 
service treatment records show complaints of chest pain, these 
symptoms were associated with pulmonary conditions.
 
Reports of service examinations in April and July 1969 contain no 
abnormal evaluation findings referable to the claimed cardiac 
disorder claimed as status post heart attack.  On examination, 
the heart was evaluated as normal.  

After service the Veteran was admitted to a military medical 
facility in July 1979 for complaints diagnosed as chest pain of 
unknown etiology.  During that hospitalization the Veteran had no 
problems of arrhythmia, and no episode of chest pain.  He was 
given a cardiology consultation examination with findings that 
there was no evidence of coronary ischemia. 

Beginning in September 2000, various private treatment records 
include assessments of CAD (coronary artery disease) stable.  

A private treatment record dated in March 2008 shows that the 
Veteran was being treated for chronic obstructive pulmonary 
disease.  On review of systems the report contains cardiac 
findings of diffuse PMI (posterior myocardial infarction); and 
"does have a hint of a right ventricular lift.  Regular rate and 
rhythm without murmurs, gallops or rubs.  

The report of a November 2008 VA examination noted a past 
extensive history of smoking by the Veteran.  The Veteran 
reported having chest pain since service that he considered was a 
myocardial infarction.  Currently did not report complaints of 
chest pain.  The Veteran was not on any particular treatment for 
cardiac issues.  He reported having some pain in the middle of 
his left arm, which he thought was a muscle or nerve pain in that 
arm.  

After examination including echocardiogram, the report contains 
diagnoses including (1) the medical documentation does not 
support the claim for status post myocardial infarction; and (2) 
moderate left atrial enlargement with normal chamber size; 
eccentric left ventricular hypertrophy with preserved systolic 
function; type 1 diastolic dysfunction with delayed relaxation; 
not caused by or related to military service.  

In sum, service treatment records show that although the Veteran 
was treated in service for symptoms initially thought to possibly 
be myocardial infarction, but ultimately the concluding diagnosis 
was hyperventilation, and not a cardiac condition.  Although 
there are other service treatment records showing complaints of 
chest pain, those were associated with pulmonary conditions in 
service.  

The first clinical definitive evidence of any cardiac abnormality 
was in September 2000, when a private treatment record contains 
an assessment of coronary artery disease.  The lengthy period 
after service without treatment is evidence against a finding of 
continuity of cardiac symptomatology following service, and it 
weighs heavily against the claim with respect to the question of 
whether there is a medical nexus between the diagnosed moderate 
left atrial enlargement with normal chamber size; eccentric left 
ventricular hypertrophy with preserved systolic function; type 1 
diastolic dysfunction with delayed relaxation and service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000). 
 
There is just one medical opinion on the matter of nexus, 
contained in the November 2008 VA examination report.  In that 
report the examiner opined that the moderate left atrial 
enlargement with normal chamber size; eccentric left ventricular 
hypertrophy with preserved systolic function; type 1 diastolic 
dysfunction with delayed relaxation was not caused by or related 
to military service.  

The Board finds that opinion given by the examiner at the 
November 2008 VA examination to be probative of the issue of 
nexus.  The VA examiner based his opinion on a complete 
examination and review of the claims file history of the 
Veteran's cardiac history.  As discussed above, the findings are 
consistent with the medical facts contained in the service 
treatment records, examinations in service, and treatment records 
since service.

Additionally, there was no evidence of any cardiac disorder 
constituting cardiovascular-renal disease, or endocarditis 
(valvular heart disease), within the first year after service.  
See 38 C.F.R. § 3.307, 3.309.  There is also no evidence that a 
cardiac disorder was caused by or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310.

The Veteran has stated his belief that his claimed cardiac 
disorder/status post heart attack, was related to service.  While 
the Veteran is competent to report symptoms of his claimed 
disability, he is not competent to render an opinion as to the 
medical etiology of any cardiac symptoms he experiences, absent 
evidence showing that he has medical training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Based on the foregoing, the Board concludes that the claim for 
service connection for cardiac disorder claimed as status post 
heart attack must be denied.  After considering all the evidence, 
the Board finds that the preponderance of the evidence is against 
this claim.  In reaching this decision, the Board considered the 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert, 
supra...


ORDER


Service connection for a right lung disorder manifested by 
lesions/granulomas is granted.

Service connection for residuals of a right clavicle fracture is 
denied.

Service connection for residuals of a right knee fracture is 
denied.

Service connection for loss of teeth due to traumatic injury is 
denied.

Service connection for peptic ulcers is denied.

Service connection for a cardiac disorder claimed as status post 
heart attack is denied.


REMAND

The Veteran claims entitlement to service connection for (1) a 
respiratory disorder other than right lung lesions/granulomas, 
claimed as chronic obstructive pulmonary disease and/or chronic 
bronchitis; and (2) bilateral hearing loss.  The Board has 
determined that additional evidentiary development is necessary 
prior to the adjudication of these claims.

As reflected in the November 2008 VA examination report, there is 
a diagnosis of COPD (chronic obstructive pulmonary disease) stage 
I.  The examiner at that time opined that this was not likely 
related to bronchitis diagnosed in service; and was likely 
related to the Veteran's history of smoking.  In the decision 
above, the Board granted service connection for a right lung 
disorder manifested by lesions/granulomas.  

Service treatment records include a number of records showing 
various pulmonary respiratory symptoms in service variously 
diagnosed to include hyperventilation syndrome, chronic pulmonary 
disease, and granuloma due to histoplasmosis.  Histoplasmosis is 
an infection resulting from inhalation, or sometimes ingestion, 
of spores of Histoplasma capsulatum, which may cause pulmonary 
conditions including acute pneumonia or an influenza like illness 
with joint effusion and erythema nodosum.  See Dorland's 
Illustrated Medical Dictionary 875 (31st ed. 2007). 

A July 1971 private report of X-ray examination of the chest 
noted that there were several scattered calcific densities 
predominantly in the right hilum that indicate the presence of 
calcified granulomas; and changes associated with chronic 
obstructive lung disease.

In sum, there are concurrent pulmonary symptomatologies, both 
claimed and service-connected, shown in service and after, posing 
potentially complex and possibly interrelated chains of 
etiological causation.  Given that service connection is now in 
effect for a right lung disorder manifested by 
lesions/granulomas, a remand is necessary to obtain an opinion as 
to whether any respiratory disorder (other than right lung 
lesions/granulomas), claimed as chronic obstructive pulmonary 
disease and as chronic bronchitis, is secondary to the service-
connected right lung lesions/granulomas; or due to the diagnosed 
histoplasmosis infection in service that was found to be the 
cause of the service-connected right lung lesions/granulomas, or 
otherwise due to service.  

Regarding the claim seeking entitlement to service connection for 
bilateral hearing loss, review of the claims file shows that the 
Veteran's impaired hearing is at a level in each ear that is 
considered to be a disability under relevant VA regulations.  See 
38 C.F.R. § 3.385 (2009).  At a November 2008 VA examination, the 
report contains an audiological evaluation of the ears, which 
showed that the pure tone hearing threshold levels at 500, 1000, 
2000, 3000, and 4000 hertz were 55, 50, 55, 60, and 75 dB on the 
right, and 55, 50, 50, 55, and 75 dB on the left.  

In the report of that examination, the examiner opined that the 
Veteran's current bilateral hearing loss was less likely as not 
(less than 50/50 probability) caused by or a result of inservice 
acoustic trauma.  

The examining audiologist's rationale for that opinion was that 
while the history of military noise exposure was conceded, the 
service treatment record evidence showed hearing was within 
normal limits bilaterally for VA purposes at the time of 
retirement from service; and that noise induced hearing loss 
occurs at the time of the exposure, not after the noise has 
ceased.  

Though the audiologist who examined the Veteran based her opinion 
in part on the premise that noise induced hearing loss occurred 
at the time of exposure, implying the Veteran's hearing was 
solely noise induced, the Veteran also reported that he had had 
fluid drained from his ears in 1963.  Though contemporaneous 
service treatment records do not show such treatment, the report 
of medical history in November 1963 shows that the Veteran 
reported at that time that he had had ear, nose or throat 
trouble.

Though the audiologist who examined the Veteran based her opinion 
in part on the premise that the Veteran's hearing was within 
normal limits at the time of retirement, that premise is not 
correct.  With audiological examinations, the threshold for 
normal hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

At the July 1969 examination prior to retirement from service, an 
audiological evaluation of the ears showed that the pure tone 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 hertz 
were 20, 15, 5, 5, and 15 dB on the right, and 20, 5, 5, 25, and 
35 dB on the left; and the examination report contains a summary 
of defects and diagnoses of high tone hearing loss, bilateral.  

While these threshold levels may not meet regulatory criteria to 
be considered a disability under C.F.R. § 3.385, to the extent 
they are above 20 decibels at any threshold level, they are not 
within normal limits.  See Hensley.  Further, the examiner in 
July 1969 made a specific finding that there was a high tone 
hearing loss in both ears.  Of course, unless a hearing loss as 
defined under 38 C.F.R. 
§ 3.385 is shown, VA may not grant service connection for hearing 
loss based on the July 1969 findings.  

Earlier service examination reports showed findings of 15/15 
(considered normal) on whispered voice tests, reflecting a 
worsening of hearing symptoms by the time of the July 1969 
examination.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992) (a finding of 15/15 is considered normal).  The Veteran's 
reported duties in service in the engine room as an engine 
mechanic, which would be consistent with extensive noise 
exposure.  

Given all of the above, a remand is necessary to obtain an 
opinion which is based on an accurate medical history.  
Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for 
VA examinations, by appropriate specialists, 
to obtain the nature and etiologies of his 
claimed (1) respiratory disorder other than 
right lung lesions/granulomas, claimed as 
chronic obstructive pulmonary disease and/or 
chronic bronchitis; and (2) bilateral hearing 
loss.  

The claims file and a copy of this Remand 
should be made available to the respective 
examiners, who should review the entire 
claims folder in conjunction with their 
examinations.  This fact should be so 
indicated in the respective examination 
reports.  The rationale for any opinion 
expressed should be included in the 
examination reports.  If an examiner 
determines that it is not feasible to respond 
to any of the respective inquiries below, the 
examiner should explain why it is not 
feasible to respond.  

Respiratory Disorder (Claimed as Chronic 
Obstructive Pulmonary Disease and/or Chronic 
Bronchitis) Examination:  The examiner should 
elicit a history of all environmental and 
other risk factors during service, including 
any histoplasmosis infection in service.  All 
necessary tests should be conducted, 
including but not limited to X-rays and 
pulmonary function.  
 
Following a review of the relevant medical 
evidence in the claims file, personnel 
records and the Veteran's own history of 
symptoms, and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any currently diagnosed pulmonary or 
respiratory condition: 

(a) began or was permanently worsened 
during service; or 

(b) was caused by or aggravated by any 
service-connected disability, to 
specifically include the right lung 
disorder manifested by lesions/ 
granulomas; or 

(c) in the case of any sarcoidosis 
involving the lungs, became manifest to 
a compensable degree within one year 
after separation from service.

If any condition diagnosed is shown to be 
related to histoplasmosis infection or other 
risk factors including environmental factors, 
the examiner should specify, if possible, 
whether that condition is likely related to 
any such risk factors in service, as opposed 
to post-service infection or exposure.  In 
doing so, the examiner should comment as to 
the impact, if any, that reported post-
service smoking, and/or other risk factor may 
have had on any currently diagnosed disorder.

Bilateral Hearing Loss Examination:  The 
examiner should elicit from the Veteran a 
history of associated left and right ear 
acoustic trauma, loud noise exposure, or 
other injury or disease conditions in service 
and since then, and any hearing loss symptoms 
since during service.  

For any hearing loss disability as defined 
under 38 C.F.R. § 3.385 (when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent), the 
examiner should provide a medical opinion as 
to whether there is a probability of 50 
percent or greater (is at least as likely as 
not) that such hearing loss disability: 

(a) began or was permanently worsened 
during service, and/or was caused by any 
injury or disease in service; or 

(b) in the case of hearing loss 
constituting an organic disease of the 
nervous system, became manifested to a 
compensable degree within one year of 
separation from active duty.  

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current hearing loss disability 
to service.  In this regard, the examiner 
should comment on the audiological evaluation 
findings at the July 1969 service examination 
prior to retirement from service in relation 
to earlier service examination reports 
showing findings of 15/15 on whispered voice 
tests.

3.  After the requested examinations have 
been completed, the examination reports 
should be reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, it should be returned to the 
examiner. 

4.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claims on appeal addressed 
in this remand.  If a benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an appropriate 
period of time for the Veteran and his 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


